Citation Nr: 0811581	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for an abdominal lump.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In a May 2006 decision, the Board denied an initial 
compensable rating for a skin condition; an initial rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD); and service connection for flat feet, a gallbladder 
condition, Dupuytren's contracture, a respiratory condition, 
bilateral hearing loss, tinnitus, and a hiatal hernia.

The veteran appealed the Board's May 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, in September 
2007, the veteran's attorney and a representative of VA's 
Office of General Counsel filed a partial joint motion for 
remand.  In a September 2007 order, the Court granted the 
motion, vacated the portion of the Board's May 2006 decision 
denying service connection for a respiratory condition, 
bilateral hearing loss, and tinnitus, and remanded the matter 
to the Board for readjudication.

In light of the Court's order, a remand to the RO is now 
necessary with respect to the issue of service connection for 
tinnitus.  In addition, during the pendency of the veteran's 
appeal at the Court, he perfected an appeal with respect to 
an additional issue.  Specifically, a review of the record 
shows that in an August 2005 rating decision, the RO denied 
service connection for an abdominal lump, claimed as 
secondary to service-connected diabetes mellitus.  The 
veteran perfected an appeal of the RO's decision in February 
2006.  

The issues of service connection for tinnitus and an 
abdominal lump are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  A respiratory condition, to include chronic bronchitis, 
acute sinusitis, and upper respiratory infections, was not 
clinically evident during the veteran's active service or for 
many years thereafter and the record on appeal contains no 
indication that any current respiratory disorder is causally 
related to the veteran's active service or any incident 
therein.

2.  Bilateral hearing loss was not present during active 
service and or for many years thereafter and the most 
probative evidence of record indicates that any current 
hearing loss is not causally related to the veteran's active 
service or any incident therein.  


CONCLUSIONS OF LAW

1.  A respiratory condition was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Bilateral hearing loss was not incurred during active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

As previously explained by the Board in its now partially 
vacated May 2006 decision, VA has satisfied it's VCAA duties 
to notify the veteran.  In the September 2007 Joint Motion 
discussed above, the parties identified no fault in VA's 
compliance with its VCAA notification duties or with the 
Board's reasons and bases for its findings in this regard.  
If the parties to the Joint Motion believed the Board's VCAA 
discussion was in any way problematical, they would have 
undoubtedly explained such potential error in the body of the 
Joint Motion.  They did not.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that the "Court will [not] 
review BVA decisions in a piecemeal fashion"); see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) (noting that "[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court").  For these reasons, the Board's May 2006 discussion 
of VA's VCAA notification duties is incorporated by 
reference.  

In addition to that discussion, the Board now notes that in 
various letters issued throughout the course of this appeal, 
the RO has repeatedly advised the veteran and his attorney of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  These letters, including 
March 2003 and May 2003 letters issued prior to the initial 
decisions on the claims, also advised the veteran to submit 
or identify any additional information that he felt would 
support his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements in 
Dingess/Hartman.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that VA bears the burden of 
rebutting the presumption that VCAA notification errors are 
prejudicial).  After reviewing the record, however, the Board 
finds that any notification deficiencies have not resulted in 
prejudice to the veteran or otherwise affected the essential 
fairness of the adjudication.  

Specifically, the Board notes that for the disabilities at 
issue in this case, service connection has been denied.  
Veteran status, a disability rating, and an effective date 
are not at issue.  Thus, any failure to notify the veteran of 
these elements is harmless error.  In any event, the Board 
notes that in March 2006, the RO issued a letter for the 
express purpose of notifying the veteran of the additional 
elements imposed by the Court in Dingess/Hartman.  A copy of 
this notice was sent to the veteran's attorney; however, 
neither the veteran nor the attorney responded.  Medrano v. 
Nicholson, 21 Vet. App 165 (2007).  

In that regard, the Board further notes that throughout the 
course of this appeal, the veteran has been represented by 
counsel, who is well aware of the requirements of the VCAA 
and the elements needed to substantiate the veteran's claims, 
and he has made several submissions on behalf of the veteran 
during the course of this appeal.  See Dalton v. Nicholson, 
21 Vet. App. 23, 34 (2007) (holding that VCAA notice error 
was not prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary.  
A remand for additional notification or development would 
only result in unnecessarily delaying this matter with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3).  

Here, the Board notes that the veteran submitted additional 
evidence to the Board without a waiver of initial RO 
consideration.  The Board has reviewed the evidence of record 
and has determined that the private medical records from 
Ogallala Community Hospital are not relevant to the claims on 
appeal.  Additionally, records from Stillwater Medical Center 
and Dr. D.C.N. are essentially duplicative of the evidence 
already in the record and, with regard to the claims for 
service connection for a respiratory condition, they do not 
contain evidence that the veteran had the claimed condition 
in service or shortly thereafter.  Further, while such 
records contain diagnoses, they are dated many years post-
service and do not contain a nexus opinion relating the 
claimed conditions to the veteran's period of active duty 
service.  Thus, a remand for an SSOC is not necessary.  
Neither the veteran nor his attorney has argued otherwise.

Under the VCAA, the duty to assist may include obtaining a 
medical examination or opinion if such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In the September 2007 Joint Motion discussed above, the 
parties stated that the veteran had contended that his 
respiratory condition, hearing loss, and tinnitus had been 
present since service.  The parties agreed that a remand was 
necessary, as in its May 2006 decision, the Board had failed 
to provide adequate reasons and bases as to whether the 
veteran's statements in this regard "triggered VA's 
requirement to obtain an opinion under 38 U.S.C.§ 5103(d)."  
See September 2007 Joint Motion, page 3.  This was the sole 
basis for remand.  

As a preliminary matter, the Board notes that VA has, in 
fact, already obtained a VA medical opinion in connection 
with the veteran's claim of service connection for bilateral 
hearing loss.  Specifically, the record on appeal contains a 
September 2003 VA medical opinion in which the VA Chief of 
Audiology noted that based on his review of the claims 
folder, it was his opinion that any present hearing loss was 
not related to the veteran's military service.  He explained 
that a puretone threshold test performed at the time of the 
veteran's separation from service was normal.  The Board 
assigns this opinion great probative weight, as it was based 
on a review of the veteran's claims folder and because the 
examiner provided a rationale for his conclusions.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 
Vet. App. 279, 284 (1997).  Moreover, the Board notes that 
there is no other medical opinion of record which contradicts 
this opinion.  The Board therefore concludes that the record 
on appeal contain sufficient medical evidence to make a 
decision on the claim and that an additional medical 
examination or opinion is not necessary with respect to the 
claim of service connection for hearing loss, nor is an 
examination or opinion necessary with respect to the claim of 
service connection for a respiratory disorder.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Under applicable criteria, an examination or opinion is 
"necessary" if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, as discussed in detail below, the veteran's 
service medical records are entirely negative for complaints 
or findings of a respiratory disorder or hearing loss.  There 
is no probative evidence that the veteran suffered an event, 
injury, or disease in service.  See Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed.Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

To the extent the veteran now claims that he has had hearing 
loss and a respiratory disorder since service, the Board 
finds his statements to be lacking in credibility.  As 
discussed in detail below, the service medical records do not 
document his current assertions.  Indeed, they flatly 
contradict such assertions.  While the veteran now claims he 
has had a respiratory disorder and hearing loss since 
service, the Board observes that at his August 1968 military 
separation medical examination, he specifically denied having 
hearing loss and symptoms of a respiratory disorder, such as 
a chronic cough or pain or pressure in the chest.  Moreover, 
examination at that time affirmatively showed that his lungs, 
chest, and hearing acuity were within normal limits.  The 
Board finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the veteran 
of events which occurred decades previously.  

The Board further notes that the post-service medical 
evidence is negative for complaints or findings of hearing 
loss or a respiratory disorder for many years after service.  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology under 
38 C.F.R. § 3.303(b) focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  The record here discloses a span of many years 
without any clinical evidence to support the veteran's 
current assertion of a continuity of hearing loss and a 
respiratory disorder since service.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous symptomatology since the 
claimed in-service acoustic trauma is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

Not only does the record fail to establish that the veteran 
suffered an event, injury or disease in service, it further 
fails to establish that his current disabilities or symptoms 
may be associated with service.  While the veteran himself 
claims that he currently has hearing loss and a respiratory 
disorder as a result of service, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Again, there is no 
other indication of record that the veteran's current claimed 
hearing loss or respiratory disorder may be associated with 
service.  

For the reasons discussed above, the Board finds that an 
additional examination is not necessary with respect to the 
claim of service connection for hearing loss, nor is an 
examination necessary with respect to the claim of service 
connection for a respiratory disorder.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Rather, there is 
sufficient competent medical evidence in the record to make a 
decision on the claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
development duties to the veteran.  
Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Analysis

Respiratory condition

The veteran contends that he is entitled to service 
connection for a respiratory condition.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records are 
wholly devoid of any complaints, treatments, or diagnoses of 
a respiratory condition.  Indeed, at his August 1968 military 
separation medical examination, the veteran's lungs and chest 
were normal.  A chest X-ray was negative.  In addition, the 
Board notes that in connection with his separation 
examination, the veteran completed a report of medical 
history on which he specifically denied a history of 
shortness of breath, pain or pressure in the chest, and a 
chronic cough.  

The post-service medical evidence is similarly negative for 
notations of a respiratory disorder for many years after 
service.  The veteran has submitted medical evidence from 
various providers, to include Dr. D.C.N. and Great Plains 
Regional Medical Center, which indicate he has been treated 
for acute sinusitis and upper respiratory infections.  In an 
April 2003 statement, the veteran reported trouble breathing 
in his sleep.  He further indicated that he was on inhalers 
and had trouble catching a full breath.

During a May 2003 VA general medical examination, the veteran 
complained of chronic bronchitis for a period of 
approximately five years.  He reported a chronic cough with 
phlegm.  The veteran indicated that he smoked in the past.  
Physical examination showed his lungs were clear to 
auscultation.  The veteran was diagnosed with chronic 
bronchitis, which the examiner noted was "non-service 
connected," although the examiner did not further elaborate.  

Despite current evidence of chronic bronchitis, acute 
sinusitis, and repeat upper respiratory infections, there is 
no evidence of record to substantiate the critical second and 
third components of the Guiterrez inquiry, as enumerated 
above.  The service medical and personnel records do not 
support a finding of a respiratory condition in service.  
Moreover, there are no probative opinions of record that 
aforementioned are related to the veteran's active duty 
service.  

The Board has considered the veteran's recent statements to 
the effect that his respiratory condition has been present 
since his separation from active service.  Again, the Board 
finds that the veteran's recent assertions to the effect that 
his respiratory condition has been present since service are 
not credible.  The record here discloses a span of many years 
without any clinical evidence to support the veteran's 
assertion that his respiratory condition has been present 
since service.  In fact, the Board notes that such records 
flatly contradict his current assertions.  For example, at 
his August 1968 military separation medical examination, the 
veteran's lungs and chest were normal.  A chest X-ray was 
negative.  In addition, on a report of medical history, the 
veteran specifically denied a history of shortness of breath, 
pain or pressure in the chest, and a chronic cough.  

The fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since the claimed in-service acoustic trauma 
is highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, while the 
Board has considered the veteran's contentions that he has 
had a respiratory condition since service, it finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the veteran of events which 
occurred decades previously.  

Moreover, in the instant case, there was a prolonged period 
after the veteran's discharge, without respiratory 
complaints, which the Board has considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service, to determine whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent respiratory disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
highlights this absence of evidence because it constitutes 
negative evidence against the claim as it tends to disprove 
the claim that a respiratory condition was the result of 
active duty service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

The Board has further considered the veteran's contentions 
that his current respiratory condition is causally related to 
his active service.  However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For these reasons, 
the Board finds that his statements regarding a nexus are not 
probative.  

In summary, the Board finds that a respiratory condition, to 
include chronic bronchitis, acute sinusitis, and upper 
respiratory infections, was not present during service or for 
many years thereafter and the record on appeal contains no 
probative evidence that any current respiratory disorder is 
causally related to the veteran's active service, any 
incident therein, or any service-connected disability.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).




Bilateral Hearing Loss

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, the 
veteran asserts that he was exposed to heavy gunfire on a 
regular basis during service and such gunfire resulted in a 
decline in hearing acuity.  He also argues that his hearing 
was affected by radio conversations he was involved in while 
serving as an airplane "spotter."  Having carefully 
considered the veteran's claims in light of the record and 
the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In this matter, the veteran's service medical records are 
wholly devoid of any complaints, treatment, or diagnoses of 
bilateral hearing loss or tinnitus.  Upon his enlistment 
examination in April 1966, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-5 (5)
-5 (5)
0 (5)
LEFT
-5 (10)
-5 (5)
0 (10)
10 (20)
15 (20)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Upon separation examination in August 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
-
5
LEFT
0
5
5
-
0

No diagnoses of bilateral hearing loss was rendered nor was 
it reported by the veteran on his August 1968 Report of 
Medical History.  It would also appear from comparing the 
puretone thresholds above, the veteran's hearing improved 
upon separation from service.

In September 2003, the veteran was afforded a records review 
by a VA audiologist.  The examiner reviewed the claims folder 
and found the veteran's pure tone threshold test upon 
separation from active duty service was within normal limits.  
Therefore, he opined that any present hearing loss was not 
related to his active duty service.  

As delineated above, the first evidence in the record of a 
complaint of hearing loss is not until February 2003, when 
the veteran filed his claim.  Thus, the Board finds there is 
a 35-year evidentiary gap in this case between active service 
and the earliest indication of complaints of hearing loss.  
The Board highlights this absence of evidence because it 
constitutes negative evidence against the claims as it tends 
to disprove the claim that bilateral hearing loss was the 
result of exposure to heavy gunfire and radio conversation 
in-service which in turn resulted in chronic disabilities or 
persistent symptoms thereafter.  See Forshey, 12 Vet. App. at 
74 , aff'd sub nom. Forshey, 284 F.3d at1358.  

Additionally, the Board has considered the veteran's recent 
contentions to the effect that his hearing loss has been 
present since his separation from active service.  Again, the 
Board finds that the veteran's recent assertions to this 
effect are not credible.  The record here discloses a span of 
many years without any clinical evidence to support the 
veteran's assertion that his respiratory condition has been 
present since service.  In fact, the Board notes that such 
records flatly contradict his current assertions.  For 
example, at his August 1968 military separation medical 
examination, audiometric testing was normal.  Moreover, on a 
report of medical history, the veteran specifically denied 
having hearing loss.  The Board finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the veteran of events which 
occurred decades previously.  
In addition, the Board notes that despite current complaints 
of hearing loss, there is no evidence of record to 
substantiate the critical second and third components of the 
Guiterrez inquiry, as enumerated above.  The service medical 
and personnel records do not support a finding of bilateral 
hearing loss in service.  Moreover, there are no probative 
opinions of record that any current hearing loss is related 
to the veteran's active duty service or any incident therein.  
The veteran has had ample opportunity to submit evidence in 
support of his claims.  For these reasons, an additional VA 
examination is not necessary in order to decide the claims in 
this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. 
at 517.  

While the veteran contends that his bilateral hearing loss is 
causally related to his active service, , his statements do 
not constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeals must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.


ORDER

Entitlement to service connection for a respiratory condition 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran also seeks service connection for tinnitus.  
According to the veteran's attorney, the veteran contends 
that tinnitus has been present since service.  

A review of the record on appeal indicates that the first 
contemporaneous evidence documenting complaints of tinnitus 
is dated in January 1997, when the veteran reported left ear 
tinnitus at the time of a tonsillectomy performed at the 
Great Plains Regional Medical Center.  In an April 2002 
Primary Care Assessment, however, the veteran denied 
tinnitus.  

In September 2003, the veteran was afforded a records review 
by a VA audiologist.  The examiner reviewed the claims folder 
and opined that any present hearing loss was not related to 
his active duty service.  The examiner, however, noted there 
was insufficient evidence to determine whether any reported 
tinnitus was related to military service.  It is unclear 
whether an examination of the veteran would have provided the 
examiner with additional information.  Thus, to ensure that 
the veteran receives every possible consideration, a remand 
is necessary.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (tinnitus is subjective, and the kind of condition to 
which lay testimony is competent).  

With respect to the claim of service connection for an 
abdominal lump, the veteran claims that he recently developed 
an abdominal lump which he feels may be secondary to his 
service-connected diabetes mellitus.  The Board notes that 
service-connection has previously been denied for a 
gallbladder condition and a hiatal hernia.

The record on appeal contains private clinical records 
showing that in January 2005, the veteran sought treatment 
with complaints of a "left-sided abdominal wall lump" 
associated with tenderness and burning type pain.  The 
veteran's physician noted that "multiple examiners have not 
been able to feel any significant mass."  He further noted 
that a CT scan of the abdomen had been normal, with no 
evidence of any intraabdominal mass or subcutaneous mass."  
He indicated that "[i]n short, I do not have any explanation 
for [his] pain and his sense of mass."  

The veteran was afforded a VA medical examination in June 
2005, at which the examiner observed a "very minimal 
irregularity" of the left upper abdominal wall, possibly a 
small ventral hernia.  The diagnosis was very small left 
upper quadrant abdominal wall herniation, recurrent upper 
abdominal pain.  The examiner indicated that although 
numerous diagnostic tests had been performed, the results of 
the studies were not of record.  Thus, he indicated that he 
was unable to provide an opinion as to whether the veteran's 
abdominal wall condition was associated with his service-
connected diabetes mellitus.  

The Board has reviewed the record and notes that it does 
contain the results of numerous diagnostic tests conducted in 
connection with the veteran's complaints of an abdominal 
lump, including a June 2005 CT scan of the abdomen.  It is 
unclear whether the examiner did not have access to the 
veteran's claims folder or if he merely overlooked these 
diagnostic studies.  Regardless, the nature and etiology of 
the veteran's claimed abdominal lump remains unclear.  Thus, 
the Board finds that a VA medical examination is necessary to 
clarify the nature and etiology of the veteran's claimed 
abdominal lump, to include the possibility that it is 
secondary to his service-connected diabetes mellitus.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:.  

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current tinnitus.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether 
it is at least as likely as not that the 
veteran's current claimed tinnitus is 
causally related to his active service or 
any incident therein.  The examiner is 
advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

2.  The veteran should also be afforded a 
VA medical examination for the purposes 
of determining the nature and etiology of 
any current abdominal lump.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
the following:  (1) Does the veteran 
currently have a disability manifested by 
an abdominal lump; and, if so, (2) Is it 
as least as likely as not that any 
current disability manifested by an 
abdominal lump is causally related to the 
veteran's service-connected diabetes 
mellitus?  The examiner is advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his attorney 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


